Title: John Adams to Thomas Boylston Adams, 11 February 1795
From: Adams, John
To: Adams, Thomas Boylston


          
            My dear Thomas
            Philadelphia February 11. 1795
          
          Your Letter of the 19 of October from London gave me great Joy and all your other Friends of whom you have many much Pleasure— And I was again highly delighted to hear from Mr Jay that he had Letters from your Brother at Amsterdam the 20th of Novr.
          Mr Wilcocks who is kind enough to take Charge of this Letter is probably an Acquaintance of yours: You must take him with you in your Daily Walks for your health, and shew him as many Places Persons and Curiosities as you can.
          Europe must be a new World to You. Entertainment, Information and Instruction may be obtained wherever you go. The civil Law and the Law of Nature and Nations are to be obtained in Holland as in some sort their natural Country. The Politicks of Europe are seen from thence as well as from any Place whatever. Arts science Litterature are to be met with in every street almost.
          But the English Language and English as well as American Law must, I fear lie dormant for some time.
          Inclosed are some Newspapers for your Brother and you which will shew you the News Debates &c But We shall have nothing very interesting here till Mr Jays Treaty Arrives. Our People are very quiescent at present and our Self created societies a little humbled. Our Six Per Cent stocks have risen to Par and will not probably again fall—
          I feel the Want of your society: but your Travels will be a great Advantage to you and that consideration composes me.— You have lost the opportunity of seeing two sisters of Miss Nelly Custis older than her; Patty who is unmarried and Betsy who is married to Mr Peters of George Town. Fine Girls I assure you. Your young Acquaintance here are all well excepting Mr Clymer, whose Death you must have heard of.—
          Our Family and Friends are all well. I want you or your Brother to Purchase Cujacius for me— Keep it for your own study sometime and then send it to me, or bring it when you come. Buy the best Edition. Gail and Hoppius and Vinnius you may get at a moderate

Price sometimes and often little Compendiums of Justinian for a trifle.
          I long to have a detail of your Travels, especially in Holland. You will soon get the Language, and Spreek with the Mynheers in their own Hollandsh—
          The French too will be indispensable. When you travel in that Country you will run about in the Trecht Schuits. Dont let any vain notions of Dignity lead you to despize this method of travelling, it is the most agreable least expensive, most instructive, and most wholesome mode of conveyance in that Country.
          Go to an English or French Church every Sunday and become acquainted with the Clergymen.
          I am my dear son with a tender / solicitude for your Welfare your affectionate / Father
          
            John Adams
          
        